Exhibit 10.7

NYFIX, INC.
2001 STOCK OPTION PLAN
MODEL
NON-QUALIFIED STOCK OPTION AGREEMENT
(FULLY VESTED)

                              Non-Qualified Stock Option Agreement (this
“Agreement”), dated as of October 2,
2007 (the “Date of Grant”), between NYFIX, Inc. (“NYFIX”) and P. Howard
Edelstein (the
“Participant”).

BACKGROUND

                              Pursuant to the terms of the NYFIX, Inc. 2001
Stock Option Plan (the “Plan”),
NYFIX desires to (i) provide an incentive to the Participant, (ii) encourage the
Participant to
contribute materially to the growth of NYFIX and its subsidiaries (collectively,
the “Company”)
and (iii) more closely align the Participant’s economic interests with those of
NYFIX stockholders
by means of a grant of Nonqualified Options. Whenever capitalized terms are used
in this
Agreement, they shall have the meanings set forth in this Agreement or, if not
defined in this
Agreement, as set forth in the Plan.

                              The Plan allows the Company to provide rewards and
incentives to certain
employees of the Company by, among other things, granting them opportunities to
purchase shares
of Stock. The Board or the Committee has determined that it would be in the best
interest of the
Company and its stockholders to grant the Options to the Participant under the
Plan.

                              In consideration of the covenants and agreements
set forth in this Agreement, the
Participant and NYFIX hereby agree as follows:

ARTICLE I

GRANT OF OPTIONS

                              1.1      Grant of Options. The Participant is
hereby granted Nonqualified Options
representing the right to purchase 752,570 shares of Stock subject to the
restrictions and conditions
set forth in this Agreement. References in this Agreement to “Option” and
“Options” mean the
options granted hereby, individually and in the aggregate.

                              1.2      Option Price. The purchase price of each
share of Stock underlying the
Options is $4.60 per share (the “Option Price”), which is the same as the Fair
Market Value of a
share of Stock on the Date of Grant. 

                              1.3      Grant Information. The Options have been
granted under the Plan. The
Committee authorized the grant of the Options on October 2, 2007.


ARTICLE II

EXERCISABILITY OF OPTIONS

                             All of the Options are fully exercisable on the
Date of Grant. All shares of Stock
issued upon exercise of Options shall be transferable, although:

                                    (a)      transferability may be subject to
pre-clearance, blackout, registration
and other requirements and restrictions under the Company’s insider trading and
other compliance
policies and procedures; and

                                    (b)      transfers by executive officers
should be reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of the
Securities Exchange Act of 1934.

ARTICLE III

EXERCISE OF OPTIONS

                             3.1       Person Who Can Exercise. Options may only
be exercised by the Participant,
except that, in the event of the Disability of the Participant, those Options
may be exercised by the
Participant’s legal guardian or legal representative and, in the event of death,
those Options may be
exercised by the executor or administrator of the Participant’s estate or the
person or persons to
whom the Participant’s rights under those Options pass by will or the laws of
descent and
distribution.

                             3.2       Procedure for Exercise. Options may be
exercised in whole or in part with
respect to any portion thereof. To exercise an Option, the Participant (or such
other person who
shall be permitted to exercise that Option as set forth in Section 3.1) must
complete, sign and
deliver to the Company an exercise notice in a form to be provided by the
Company together with
payment in full of the Option Price multiplied by the number of shares of Stock
with respect to
which that Option is exercised, in accordance with the option exercise
procedures of the Company
as in effect from time to time. The right to exercise any Option shall be
subject to the satisfaction of
all conditions set forth in such form of exercise notice. Payment of the Option
Price shall be made
in cash (including check, bank draft or money order). The Participant’s right to
exercise the Option
shall be subject to the satisfaction of all conditions set forth in such
exercise notice.

                             3.3      Withholding of Taxes. 
 
                                        (i)     The Company shall withhold or
deduct from any or all payments or
amounts due to or held for the Participant (or such other person who may be
permitted to exercise
Options as set forth in Section 3.1), whether due from the Company or held in
the account of the
Participant (or such other person) at any broker facilitating the exercise of
Options, or secure
payment from the Participant of, an amount (the “Withholding Amount”) equal to
all taxes
(including unemployment (including FUTA), social security and medical (including
FICA), and
other governmental charges of any kind as well as income and other taxes)
required under any
applicable law to be withheld or deducted with respect to any and all taxable
income and other
amounts attributable to the Options.

2


                                        (ii)      The Withholding Amount shall
be determined by the Company. 
 
                                        (iii)      Immediately upon request by
the Company, the Participant agrees to
pay all, or a portion if so requested by the Company, of the Withholding Amount
to the Company in
cash. 

                                        (iv)      The timing of withholding or
deduction from such payments or
amounts shall be determined by the Company.

ARTICLE IV

EXPIRATION OF OPTIONS

                              4.1      Expiration. Options shall expire at 5:00
p.m., Eastern Daylight Time on
October 2, 2017.

                              4.2      Earlier Expiration. Notwithstanding
Section 4.1, unless otherwise
determined by the Committee, Options shall be forfeited and shall expire on the
earliest to occur of
the following:

                                         (i)      upon the Participant’s
termination of employment by the Company
for Cause, all Options shall expire immediately at the time notice of such
termination is given
(unless otherwise determined by the Company in its sole discretion);

                                        (ii)      upon the Participant’s
termination of employment by the Company
without Cause or the Participant’s resignation from employment with the Company
other than in
connection with death or Disability, all Options shall expire upon the earlier
of (a) the ninetieth day
following the date of such termination or (b) the expiration of the Options
under Section 4.1; and

                                        (iii)      upon the Participant’s
termination of employment due to the
Participant’s death or Disability, all Options shall expire upon the earlier of
(a) the 12 month
anniversary of the date of such termination or (b) the expiration of the Options
under Section 4.1.

                              4.3      Cancellation. Options which expire
unexercised shall be treated as cancelled.
 
                              4.4      Effective Date. For purposes hereof,
except as otherwise set forth in Section
4.2, the date of resignation or termination of employment means the last date of
actual employment,
even if a different date is used for administrative convenience in connection
with employee
retirement, benefit or welfare plans.

ARTICLE V

MISCELLANEOUS

                              5.1      Definitions. The terms “Cause” and
“Disability” shall each have the meaning
ascribed to such term in the Employment Agreement between the Company and the
Participant
dated September 4, 2006, as amended from time to time (the “Employment
Agreement”).

3


                              5.2      Options Not Transferable. Options may not
be transferred (other than by will
or laws of descent and distribution). Any attempt to effect a transfer of
Options that is not permitted
by the Plan or this Agreement shall be null and void.

                              5.3       Section 409A of the Code. The parties
recognize that certain provisions of
this Agreement may be affected by Section 409A of the Code and agree to
negotiate in good faith to
amend this Agreement with respect to any changes necessary or advisable to
comply with Section
409A of the Code.

                              5.4       Section 162(m) of the Code. The Options
were granted in a manner intended
to meet the requirements of “qualified performance based compensation” under
Section 162(m) of
the Code.

                              5.5       Notices. All notices, requests and
demands to or upon the parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
or email notice, when
received, addressed as follows to the Company and the Participant, or to such
other address as may
be hereafter notified by the parties hereto:

                                        (i)      If to the Company, to it at the
following address: 
 
                                                 NYFIX, Inc.
                                                 100 Wall Street - 26th Floor
                                                 New York, NY 10005
                                                 Attn: General Counsel 
 
                                        (ii)     If to the Participant, to his
or her most recent primary residential
address or business telecopy or email address as shown on the records of the
Company.

                              5.6       No Right To Continued Employment. The
Participant acknowledges and
agrees that, notwithstanding the fact that the vesting of the Options is
contingent upon his or her
continued employment by the Company, this Agreement does not constitute an
express or implied
promise of continued employment or confer upon the Participant any rights with
respect to
continued employment by the Company.

                              5.7       Amendments and Conflicting Agreements.

                                          (a)     This Agreement may be amended
by a written instrument executed by the
parties which specifically states that it is amending this Agreement or by a
written instrument
executed by the Company which so states if such amendment is not adverse to the
Participant or
relates to administrative matters.

                                          (b)      The Participant acknowledges
and agrees that the grant of the Options under
this Agreement, together with the grant to the Participant of other options and
restricted stock units
under agreements dated on or about the date hereof, constitute satisfaction in
full of the Company’s
obligations when Section 4(c) of the Employment Agreement. To the extent the
provisions of this
Agreement relating to vesting, exercisability or termination of the Options are
inconsistent with the

4


terms of the Employment Agreement, the terms of this Agreement shall control and
the
Employment Agreement is hereby deemed amended to the extent of such
inconsistency to conform
to the terms of this Agreement.

                                    5.8        Governing Law and Interpretation.
This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware applicable to
contracts made and to be performed therein without regard to the conflicts of
law principles thereof.
Whenever the word “including” is used herein, it shall be deemed to be followed
by the phrase
“without limitation.” Unless otherwise specified herein, all determinations,
consents, elections and
other decisions by the Committee may be made, withheld or delayed in its sole
and absolute
discretion.

                                    5.9        Titles. Titles are provided
herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

                                    5.10       Counterparts. This Agreement may
be executed in counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether
received in original form or by telecopy or other electronic means. Facsimile
signatures shall be as
effective as original signatures.

                                    5.11        Construction. The construction
of this Agreement is vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
persons.

*          *           *

5


 

                     IN WITNESS WHEREOF, the Company has caused this Agreement
to be
executed by a duly authorized officer.



NYFIX, INC.

By:  /s/ Scott A. Bloom            Name:  Scott A. Bloom           



 



 

 

PARTICIPANT’S ACCEPTANCE

                     The Participant acknowledges that he or she has read this
Agreement, has
received and read the Plan, and understands the terms and conditions of this
Agreement and the
Plan and hereby accepts the foregoing RSUs and agrees to be bound by the terms
and conditions
of this Agreement and the Plan.



PARTICIPANT

/s/ P. Howard Edelstein         Signed



 

 

6